Exhibit 10.1

 

LOGO [g302471g61w00.jpg]

 

February 10, 2012

Bruce K. Nelson

1300 Keel Drive

Corona Del Mar, CA 92625

 

  Re:         Director Offer Letter

Dear Mr. Nelson:

T3 Motion, Inc., a Delaware corporation (the “Company”), is pleased to offer you
a position as a director and Audit Committee Chairman on its Board of Directors
(the “Board”). We are very impressed with your credentials, and we look forward
to your future success in this role.

Should you choose to accept this position as a member of the Board, this letter
shall constitute an agreement (“Agreement”) between you and the Company and
contains all the terms and conditions relating to the services you are to
provide.

1. Term. This Agreement shall be for the ensuing year, effective as of the date
of this Agreement. Your term as director shall continue subject to the
provisions in Section 8 below or until your successor is duly elected and
qualified. The position shall be up for re-election each year at the annual
stockholders’ meeting and upon re-election, the terms and provisions of this
Agreement shall remain in full force and effect.

2. Services. You shall render services as a member of the Board. You shall be
required to attend all meetings of the Board called from time to time either
in-person or by telephone. Should you be elected to serve on a committee of the
Board, you shall be required to attend such number of meetings of such committee
as required by its members pursuant to the charter of such committee or as may
be called from time to time. As an independent director, you may also be
required to attend at least one (1) meeting with the other independent directors
without the presence of the Company’s officers and non-independent directors.
The services described in this Section 2 shall hereinafter be referred to as
your “Duties.”

3. Services for Others. You shall be free to represent or perform services for
other persons during the term of this Agreement. You agree, however, that you do
not presently perform and do not intend to perform, during the term of this
Agreement, similar Duties, consulting, or other services for companies whose
businesses are or would be, in any way, competitive with the Company (except for
companies previously disclosed by you to the Company in writing). Should you
propose to perform similar Duties, consulting, or other services for any such
company, you agree to notify the Company in writing in advance (specifying the
name of the organization for whom you propose to perform such services) and to
provide information to the Company sufficient to allow it to determine if the
performance of such services would conflict with areas of interest to the
Company.

4. Compensation.

4.1. Cash. You shall receive cash compensation of $20,000 for each calendar year
of service under this Agreement on a pro-rated basis. In addition, as an Audit
Committee Member, you shall receive $5,000 for each calendar year of service on
the Audit Committee. Notwithstanding the foregoing to the contrary, all fees are
subject to approval and/or change as deemed appropriate by the Compensation
Committee of the Board. You shall be reimbursed for reasonable expenses
documented and incurred by you in connection with the performance of your Duties
(including travel expenses for meetings you attend in-person).

 

2990 Airway Avenue * Costa Mesa, CA * 92626

(714) 619-3600 [phone] * (714) 619-3616 [fax] * www.t3motion.com



--------------------------------------------------------------------------------

LOGO [g302471g61w00.jpg]

 

4.2. Stock Options. You will receive an option to purchase 25,000 shares of the
Company’s common stock (the “Stock Option”) at fair market value on the date of
grant as determined by the Board under the Company’s 2010 Stock Option/Stock
Issuance Plan (the “Plan”). Following the execution of this letter agreement,
the Company shall deliver to you documents evidencing the grant of Stock Option.
The Stock Option shall fully vest and become exercisable on the first
anniversary of the issuance date of the Stock Option (provided that you have
remained in the service of the Company as a director during such vesting
period). The Stock Option shall expire upon the earlier of (i) five (5) years
from the date of this letter agreement, (ii) one year following the termination
of your service to the Company as a director, or (iii) upon a change in control
of the Company as provided in the Plan. Any unvested Stock Option shall
terminate upon cessation of services to the Company.

4.3. Service on Board Committee(s). Should you be named to a committee of the
Board, the Compensation Committee of the Board will determine any additional
Compensation, if any, for serving on such committees.

5. D&O Insurance Policy. During the term under this Agreement, the Company shall
include you as an insured under an officers and directors insurance policy with
coverage determined annually by the Company and the Board. The current coverage
is $5 million and expires on July 15, 2012.

6. No Assignment. Because of the personal nature of the services to be rendered
by you, this Agreement may not be assigned by you without the prior written
consent of the Company.

7. Confidential Information; Non-Disclosure. In consideration of your access to
the premises of the Company and/or you access to certain Confidential
Information of the Company, in connection with your business relationship with
the Company, you hereby represent and agree as follows:

7.1. Definition. For purposes of this Agreement, the term “Confidential
Information” means:

a. Any information that the Company possesses that has been created, discovered,
or developed by or for the Company, and that has or could have commercial value
or utility in the business in which the Company is engaged; or

b. Any information that is related to the business of the Company and is
generally not known by non-Company personnel.

c. By way of illustration, but not limitation, Confidential Information includes
trade secrets and any information concerning products, processes, formulas,
designs, inventions (whether or not patentable or registrable under copyright or
similar laws, and whether or not reduced to practice), discoveries, concepts,
ideas, improvements, techniques, methods, research, development and test
results, specifications, data, know-how, software, formats, marketing plans, and
analyses, business plans and analyses, strategies, forecasts, customer and
supplier identities, characteristics, and agreements.

7.2. Exclusions. Notwithstanding the foregoing, the term Confidential
Information shall not include:

a. Any information that becomes generally available to the public other than as
a result of a breach of the confidentiality portions of this Agreement, or any
other agreement requiring confidentiality between the Company and you;

b. Information received from a third party in rightful possession of such
information who is not restricted from disclosing such information; and

 

2990 Airway Avenue * Costa Mesa, CA * 92626

(714) 619-3600 [phone] * (714) 619-3616 [fax] * www.t3motion.com



--------------------------------------------------------------------------------

LOGO [g302471g61w00.jpg]

 

c. Information known by you prior to receipt of such information from the
Company, which prior knowledge can be documented.

7.3. Documents. You agree that, without the express prior written consent of the
Company, you will not remove from the Company’s premises, any notes, formulas,
programs, data, records, machines, or any other documents or items that in any
manner contain or constitute Confidential Information, nor will you make
reproductions or copies of same. In the event you receive any such documents or
items by personal delivery from any duly designated or authorized personnel of
the Company, you shall be deemed to have received the express written consent of
the Company. In the event that you receive any such documents or items, other
than through personal delivery as described in the preceding sentence, you agree
to inform the Company promptly of your possession of such documents or items.
You shall promptly return any such documents or items, along with any
reproductions or copies to the Company upon the Company’s demand, upon
termination of this Agreement, or upon your termination or Resignation, as
defined in Section 8 herein.

7.4. No Disclosure. You agree that you will hold in trust and confidence all
Confidential Information and will not disclose to others, directly or
indirectly, any Confidential Information or anything relating to such
information without the prior written consent of the Company, except as maybe
necessary in the course of your business relationship with the Company. You
further agree that you will not use any Confidential Information without the
prior written consent of the Company, except as may be necessary in the course
of your business relationship with the Company, and that the provisions of this
Section 7.4 shall survive termination of this Agreement.

8. Termination and Resignation. Your membership on the Company’s Board may be
terminated for any or no reason at a meeting called expressly for that purpose
by a vote of the stockholders holding at least fifty percent (50%) of the shares
of the Company’s issued and outstanding shares entitled to vote. You may also
terminate your membership on the Board for any or no reason by delivering your
written notice of resignation to the Company (“Resignation”), and such
Resignation shall be effective upon its acceptance by the Board, provided,
however, that if the Board has not acted on such written notice within ten days
from its date of delivery, then your Resignation shall upon the tenth day be
deemed accepted by the Board. Upon the effective date of the termination or
Resignation, your right to compensation hereunder will terminate subject to the
Company’s obligations to pay you any cash compensation (or equivalent value in
shares of the Company’s common stock) that you have already earned and to
reimburse you for approved expenses already incurred in connection with your
performance of your Duties as of the effective date of such termination or
Resignation.

9. Governing Law. All questions with respect to the construction and/or
enforcement of this Agreement, and the rights and obligations of the parties
hereunder, shall be determined in accordance with the laws of the State of
California applicable to agreements made and to be performed entirely in the
State of California.

10. Entire Agreement; Amendment; Waiver; Counterparts. This Agreement expresses
the entire understanding with respect to the subject matter hereof and
supersedes and terminates any prior oral or written agreements with respect to
the subject matter hereof. Any term of this Agreement may be amended and
observance of any term of this Agreement may be waived only with the written
consent of the parties hereto. Waiver of any term or condition of this Agreement
by any party shall not be construed as a waiver of any subsequent breach or
failure of the same term or condition or waiver of any other term or condition
of this Agreement. The failure of any party at any time to require performance
by any other party of any provision of this Agreement shall not affect the right
of any such party to require future performance of such provision or any other
provision of this Agreement. This Agreement may be executed in separate
counterparts each of which will be an original and all of which taken together
will constitute one and the same agreement, and may be executed using facsimiles
of signatures, and a facsimile of a signature shall be deemed to be the same,
and equally enforceable, as an original of such signature.

[Remainder of Page Left Blank Intentionally]

 

2990 Airway Avenue * Costa Mesa, CA * 92626

(714) 619-3600 [phone] * (714) 619-3616 [fax] * www.t3motion.com



--------------------------------------------------------------------------------

LOGO [g302471g61w00.jpg]

 

This Agreement has been executed and delivered by the undersigned and is made
effective as of the date set first set forth above.

 

Sincerely, T3 MOTION, INC. By:  

        /s/ Ki Nam

  Ki Nam   Chairman of the Board of Directors

AGREED AND ACCEPTED:

    /s/ Bruce K. Nelson

Bruce K. Nelson

 

2990 Airway Avenue * Costa Mesa, CA * 92626

(714) 619-3600 [phone] * (714) 619-3616 [fax] * www.t3motion.com